Case: 21-40042     Document: 00516345481         Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 6, 2022
                                  No. 21-40042                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Elias Gaitan,

                                                           Plaintiff—Appellant,

                                       versus

   Luis V. Saenz; Samuel Lucio; Rebecca RuBane; Brady M.
   Bailey,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:19-CV-102


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Elias Gaitan appeals from the dismissal of his complaint seeking relief
   under 42 U.S.C. § 1983. For the following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40042       Document: 00516345481            Page: 2     Date Filed: 06/06/2022




                                       No. 21-40042


          Elias Gaitan is currently a prisoner in state custody who was convicted
   in 2014 of sexual abuse of a child, aggravated sexual assault of a child, and
   indecency with a child. He filed a pro se complaint on June 17, 2019, raising
   both Texas state-law claims and claims under 42 U.S.C. § 1983 stemming
   from his state conviction. Those claims were also related to the petition for
   the writ of habeas corpus under 28 U.S.C. § 2254 that Gaitan had
   additionally filed to challenge his conviction. 1 Gaitan levied allegations
   against: (1) Cameron County District Attorney Luis V. Saenz; (2) Assistant
   District Attorney Brandy M. Bailey; (3) Brownsville Police Department
   Detective Samuel Lucio; and (4) Gaitan’s trial counsel, Rebecca RuBane.
          On July 29, 2019, the magistrate judge granted Gaitan’s application to
   proceed in forma pauperis (IFP) and ordered Gaitan to provide a more
   definite statement outlining his allegations. In response, Gaitan filed a
   “Motion to Amend” that alleged wide-ranging abuses of his civil rights in
   connection to his state trial, which the magistrate judge noted “closely
   resemble[d] claims raised in [Gaitan’s] § 2254 Petition. Observing that
   “Gaitan’s claims are difficult to follow and unclear as to which individuals he
   claims are liable” and to “ensure that Gaitan’s claims are accurately
   considered,” the magistrate judge scheduled a hearing under Spears v.
   McCotter, 766 F.2d 179 (5th Cir. 1985), to allow Gaitan to detail his
   allegations.
          At that hearing, Gaitan abandoned his state-law claims. He then
   attempted to explain his § 1983 claims, which seemed to include allegations
   that: (1) Saenz and Detective Lucio withheld information Gaitan sought for
   his habeas petition; (2) violations of the duty to disclose articulated in Brady



          1
           That petition has since been dismissed by the district court and our court has
   denied Gaitan’s motion for a certificate of appealability to challenge that decision.




                                             2
Case: 21-40042      Document: 00516345481           Page: 3    Date Filed: 06/06/2022




                                     No. 21-40042


   v. Maryland, 373 U.S. 83 (1985); (3) illegal seizure of Gaitan’s BMW during
   his arrest; and (4) various constitutional violations that occurred during his
   initial arrest and trial, including the delivery of perjured testimony by
   Detective Lucio.
          The magistrate judge recommended that Gaitan’s claims be dismissed
   with prejudice for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)
   and 1915A. He first found that most of Gaitan’s claims were barred by Heck
   v. Humphrey, 512 U.S. 477 (1994), as they concerned the validity of his state
   conviction. He then found that Gaitan’s remaining claims, even construed
   liberally, failed to state any cognizable constitutional violations, lacked any
   factual support, and/or were alleged against non-state actors who cannot be
   subject to § 1983 claims. The district court adopted the magistrate judge’s
   recommendations over Gaitan’s objections and ordered that Gaitan’s claims
   be dismissed with prejudice. Gaitan timely appeals.
          Under 28 U.S.C. § 1915(e)(2)(B)(ii), the district court must dismiss
   an IFP prisoner complaint if it fails to state a claim. Legate v. Livingston, 822
   F.3d 207, 209 (5th Cir. 2016). “Dismissals under §§ 1915(e)(2)(B)(ii),
   1915A(b)(1), and 1997e(c)(1) for failure to state a claim are reviewed de
   novo—the same standard applied to dismissals under Federal Rule of Civil
   Procedure 12(b)(6).” Id. at 209–10. Therefore, to survive dismissal, Gaitan’s
   complaint must contain “sufficient factual matter” that, if “accepted as
   true,” would “state a claim to relief that is plausible on its face.” Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 570 (2007)). “A document filed pro se is ‘to be liberally construed’” and,
   if that document is a complaint, then “however inartfully pleaded, [it] must
   be held to less stringent standards than formal pleadings drafted by lawyers.”
   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.
   97, 106 (1976)). That being said, such liberal construction “does not exempt




                                          3
Case: 21-40042      Document: 00516345481          Page: 4    Date Filed: 06/06/2022




                                    No. 21-40042


   a party from compliance with relevant rules of procedural and substantive
   law.” Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. Nov. 1981).
          We agree with the magistrate judge that the thread of Gaitan’s
   arguments and allegations are difficult to trace and that, even after a hearing,
   they verge on “nonsensical” and are certainly “unclear regarding which of
   [Gaitan’s] constitutional rights were violated and to what relief he is entitled
   pursuant to 42 U.S.C. § 1983.” That being said, we see no error with the
   possible claims that the magistrate judge, after much bushwhacking,
   eventually discovered within Gaitan’s presentation, nor do we see error in
   the district court’s decision that those claims should be dismissed with
   prejudice. Gaitan principally focuses on alleged violations he claims occurred
   during his trial. Those allegations are undoubtedly Heck-barred. Any finding
   that the proffered violations were true would imply the invalidity of Gaitan’s
   conviction, and Heck therefore requires dismissal of those § 1983 claims.
          Further, none of Gaitan’s other claims can survive dismissal. For
   many, he is unable to identify any violations of his constitutional rights. To
   the extent that his complaints regarding the investigation that led to his trial
   and conviction can be considered an allegation of malicious prosecution (as
   the magistrate judge construed them), we agree that there is nothing beyond
   “generalized assertions that his constitutional rights were violated by the
   prosecution’s improper investigation” which are insufficient to state a claim.
   As to Gaitan’s allegations that certain unidentified individuals who may or
   may not have been hired by Detective Lucio stole his car, Gaitan is unable to
   provide sufficient factual support that the theft actually occurred and that, if
   it did, the thieves were acting under the color of state law. Finally, Gaitan’s
   allegations against his defense counsel, Rebecca RuBane, necessarily fail
   because she is not a state actor and therefore cannot be subject to a § 1983
   suit. See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (holding that public
   defenders are not state actors for § 1983 purposes when acting in their role as



                                          4
Case: 21-40042      Document: 00516345481         Page: 5   Date Filed: 06/06/2022




                                   No. 21-40042


   counsel to a defendant); Pete v. Metcalfe, 8 F.3d 214, 216–17 (5th Cir. 1993)
   (dismissing claims against private defense attorneys that alleged “nothing
   more than professional malpractice”). Gaitan is unable to state any valid
   claims under § 1983, and therefore the district court was correct to dismiss
   his complaint.
         For the foregoing reasons, we AFFIRM.




                                         5